Citation Nr: 1517497	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-03 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an increased rating for a right index finger disability, currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to April 1982 and from November 1990 to April 1991.  The Veteran also had over 21 years of service with a reserve component which service started in October 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

As to the claims of service connection for hypertension and a right ankle disability, the Board finds that these claims are not in appellant status because, as to the hypertension claim, the Veteran did not file a substantive appeal after the issuance of the November 2008 statement of the case and, as to the right ankle disability claim, because his January 2013 substantive appeal specifically limited his appeal to the issues listed above.  See 38 C.F.R. §§ 20.200 (2014) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case); Roy v. Brown, 5 Vet.App. 554, 556 (1993) (if the claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, "he is statutorily barred from appealing the RO decision").  

As to the Veteran's central office hearing request, in May 2014 he withdrew this request.  Therefore, the Board finds that adjudication of the appeal may go forward without scheduling the Veteran for another hearing.

Since issuance of the August 2013 supplemental statement of the case, additional evidence was added to the claims file.  Nonetheless, the Board finds that the Board may adjudicate the appeal without first remanding this evidence for agency of original jurisdiction (AOJ) review because in March 2015 the Veteran waived such review.  See 38 C.F.R. § 20.1304(c) (2014).  

Given the Veteran's statements regarding his employment, the Board also finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to all the issues on appeal, in July 2009 the Veteran filed a claim for VA vocational rehabilitation benefits.  However, his VA vocational rehabilitation file has not been associated with the record on appeal.  Therefore, the Board finds that a remand to do so is required.  See 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 19.9 (2014).

As to the claim for an increased rating for the right index finger disability, in an April 2011 statement to VA the Veteran claims, in substance, that the adverse symptomatology he experiences as a result of this disability is not adequately compensated by the available schedular ratings.  Given the Veteran's claim, as well as the fact that he is already receiving the maximum schedular rating available for his finger disability under 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2014), the Board finds that the criteria for referral of the claim to the Director, Compensation and Pension, to consider an extra-schedular rating have been met.  See 38 C.F.R. § 3.321(b)(1) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, while the appeal is in remand status, this issue should be sent to the Director, Compensation and Pension, to consider the extra-schedular rating.  

As to the claim for a TDIU, the Board finds that while the appeal is in remand status the Veteran should be provided notice of the laws and regulations governing these claims as well as an opportunity to provide VA with evidence in support of this claim.  See 38 U.S.C.A. §§ 5103, 5103A(b) (West 2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

While the appeal is in remand status, any outstanding VA and private treatment record, including from the Charleston VA Medical Center, should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's VA vocational rehabilitation file.  

2.  Associate with the claims file the Veteran's post-December 2014 treatment records from the Charleston VA Medical Center.  

3.  Ask the Veteran and his representative to provide VA with authorizations for VA to obtain and associate with the claims file any outstanding private treatment records. 

4.  Provide the Veteran with notice of the laws and regulations governing at TDIU as well as ask him to provide VA with a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  

5. Notify the Veteran he can submit lay statements from himself and from other individuals who have first-hand knowledge of his in-service and post-service complaints, diagnoses, or treatment for low back and neck disabilities; first-hand knowledge of his problems with his right index finger during the pendency of the appeal; and first-hand knowledge of the impact his service-connected disabilities have on his ability to obtain and maintain employment.  Provide them a reasonable time to submit this evidence.  

6.  Refer to the Director, Compensation and Pension for extra-schedular consideration the Veteran's claim for an increased rating for his right index finger disability.

7.  Thereafter, adjudicating the claims.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant the laws and regulations including those governing extra-schedular ratings, and citation to all evidence added to the claims file since the August 2013 SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

